DETAILED ACTION

Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.	Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,388,371. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application are broader and therefore anticipated by the claims in the patent. 

	Claim 1 is anticipated by claim 1 of the patent.
	Claim 2 is anticipated by claim 2 of the patent.
	Claim 3 is anticipated by claim 3 of the patent.
	Claim 4 is anticipated by claim 4 of the patent.
	Claim 5 is anticipated by claim 5 of the patent.
	Claim 6 is anticipated by claim 7 of the patent.
	Claim 7 is anticipated by claim 6 of the patent.
	Claim 8 is anticipated by claim 8 of the patent.
	Claim 9 is anticipated by claim 9 of the patent.
	Claim 10 is anticipated by claim 10 of the patent.
	Claim 11 is anticipated by claim 11 of the patent.
	Claim 12 is anticipated by claim 12 of the patent.
	Claim 13 is anticipated by claim 13 of the patent.
	Claim 14 is anticipated by claim 14 of the patent.	Claim 15 is anticipated by claim 15 of the patent.
	Claim 16 is anticipated by claim 16 of the patent.
	Claim 17 is anticipated by claim 17 of the patent.
	Claim 18 is anticipated by claim 18 of the patent.
	Claim 19 is anticipated by claim 19 of the patent.
	Claim 20 is anticipated by claim 20 of the patent.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal, U.S. Patent Application Publication No. 2021/0367985 (hereinafter Bansal) combined with Cunnington et al, U.S. Patent Application Publication No. 2011/0295392 (hereinafter Cunnington) in further view of Wilson et al, U.S. Patent No. 9,325,943 (hereinafter Wilson).
	Regarding claim 1, Bansal discloses a system comprising a plurality of monitors (from Figure 1, see 106), a control unit, and a first object (from Figure 1, 104), wherein the first object has a first location and a second location. 

	Still on the issue of claim 1, Bansal does not explicitly teach a second object having one or more sensors operable to generate data, the second object is remote from the first object. All the same, Cunnington discloses a second object having one or more sensors operable to generate data, the second object is remote from the first object (see Figure 4). Therefore, it would have been obvious to one of ordinary skill in the art to modify Bansal with a second object having one or more sensors operable to generate data, the second object is remote from the first object as taught by Cunnington. This modification would have improved the system’s efficiency by allowing participants to adjust their interactions accordingly as suggested by Cunnington. 

	Further regarding the issue of claim 1, the combination of Bansal and Cunnington does not teach that the control unit is configured to determine whether a first user is positioned on the first location or on the second location of the first object positioned within a room; display a simulation of a second user onto the plurality of monitors disposed in the room based on the generated data, wherein: the second user is located remote from the first user, and the second user is displayed as being positioned in a different location on the first object than the determined position of the first user on the first object. All the same, Wilson discloses that the control unit is configured to determine whether a first user (from Figure 2, see 202) is positioned on the first location or on the second location of the first object (from Figure 2, see 212) positioned within a room (from Figure 2, see 204); display a simulation of a second user (from Figure 2, see 210), wherein: the second user is located remote from the first user, and the second user is displayed as being positioned in a different location on the first object than the determined position of the first user on the first object. Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of Bansal and Cunnington wherein the control unit is configured to determine whether a first user is positioned on the first location or on the second location of the first object positioned within a room; display a simulation of a second user1, wherein: the second user is located remote from the first user, and the second user is displayed as being positioned in a different location on the first object than the determined position of the first user on the first object as taught by Wilson. This modification would have improved the system’s convenience by providing a more natural picture to the local participant as suggested by Wilson.

	Regarding claim 2, Bansal as modified by Cunnington discloses the claimed feature.

	Regarding claim 9, Bansal as modified by Cunnington discloses the claimed feature.

	Regarding claim 19, Bansal discloses a telepresence system comprising a plurality of monitors (from Figure 1, see 106), a control unit, and a first object (from Figure 1, 104) wherein: the first object has a first location position and a second location position. 

	Still on the issue of claim 19, Bansal does not explicitly teach a second object having one or more sensors operable to generate data, the second object is remote from the first object; wherein the control unit is configured to receive an emotion data indicative of an emotion of the second user; determine an emotion type of the emotion data; and determine a plurality of predetermined emotion properties. All the same, Cunnington discloses a second object having one or more sensors operable to generate data, the second object is remote from the first object (see Figure 4), wherein the control unit is configured to receive an emotion data indicative of an emotion of the second user; determine an emotion type of the emotion data; and determine a plurality of predetermined emotion properties (see paragraph 0044). Therefore, it would have been obvious to one of ordinary skill in the art to modify Bansal with a second object having one or more sensors operable to generate data, the second object is remote from the first object; wherein the control unit is configured to receive an emotion data indicative of an emotion of the second user; determine an emotion type of the emotion data; and determine a plurality of predetermined emotion properties as taught by Cunnington. This modification would have improved the system’s efficiency by allowing participants to adjust their interactions accordingly as suggested by Cunnington. 

	Further regarding the issue of claim 19, the combination of Bansal and Cunnington does not teach that the control unit is configured to determine whether a first user is positioned on the first location or on the second location of the first object positioned within a room; display a simulation of a second user onto the plurality of monitors based on the generated data of a determined location of the second user position on the second object, wherein: the second user is located remote from the first user, and the second user is displayed as being positioned in a different location on the first object than the determined position of the first user on the first object. All the same, Wilson discloses that the control unit is configured to determine whether a first user (from Figure 2, see 202) is positioned on the first location or on the second location of the first object (from Figure 2, see 212) positioned within a room (from Figure 2, see 204); display a simulation of a second user (from Figure 2, see 210) based on the generated data of a determined location of the second user position on the second object, wherein: the second user is located remote from the first user, and the second user is displayed as being positioned in a different location on the first object than the determined position of the first user on the first object. Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of Bansal and Cunnington wherein the control unit is configured to determine whether a first user is positioned on the first location or on the second location of the first object positioned within a room; display a simulation of a second user2 based on the generated data of a determined location of the second user position on the second object, wherein: the second user is located remote from the first user, and the second user is displayed as being positioned in a different location on the first object than the determined position of the first user on the first object as taught by Wilson. This modification would have improved the system’s convenience by providing a more natural picture to the local participant as suggested by Wilson.

Allowable Subject Matter
5.	Claims 10-18 are allowed while claims 3-8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
November 9, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652                                                                                                                                                                                                                                                              




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Bansal as modified by Cunnington discloses the plurality of monitors (Bansal) disposed in the room based on the generated data (Cunnington).
        2 Bansal discloses the plurality of monitors.